DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01-08-2019, 06-12-2020, 12-14-2020, 02-26-2021 and 11-17-2021, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Pub. No. 2017/0358838) in view of Spears (U.S. Pub. No. 2012/0056689).
Regarding claim 1, Huang teaches a method, comprising: measuring the reflection coefficient of a device (mobile communication device (fig. 1)) at a first DVC (108) state (fig. 1, page 2, par [0020-0021]) (see A digital variable capacitor 108 connects the antenna to ground plane 110, and a matching network 112 interfaces with the antenna at the feed point 106, tunable capacitor(s), and the state of the switch or tunable capacitor changes as antenna load changes);  
Changing (tuning/tunable) the DVC state to a second DVC state (fig. 1, page 2, par [0020-0022]) (see changing of capacitance of tunable capacitor such as DVC 108 in FIG. 1tunable capacitance value changes the high impedance location, and changing a resonant mode of 
the antenna, change in impedance combined with a change in orientation of the device can indicate the device is being held by a user, thus changing antenna performance, tunable capacitor changes 
as antenna load changes. ); 
 measuring the reflection coefficient of the device at the second DVC state (fig. 1, page 2, par [0021-0023, 0025]) (see measuring antenna impedance by comparing the forward and reverse signal from a transmitter to calculate antenna impedance, using a capacitive sensor to sense human body loading at the antenna high impedance location to determine how antenna performance is affected, using a proximity sensor to sense proximity of a user and deriving the load condition and the resulting change in antenna performance, and/or using an orientation sensor with the proximity sensor to derive antenna performance when held by a user, and a change of antenna impedance measured by calculating the reflection coefficient will indicate a load change to antenna, and a large deviation from the matched impedance target (50 ohms typically) will indicate the high impedance point is loaded by human body or other low impedance material (such as the "death grip"));  
	Huang teaches the aperture tunable antenna includes switch(es) or tunable capacitor(s), and the state of the switch or tunable capacitor changes as antenna load changes.  The switches or tunable capacitors are placed and actuated such that when the human body is placed at an antenna high impedance 
location, the switch state or tunable capacitance value changes the high impedance location so that the human body is no longer loading the high impedance location of antenna, the tunable capacitor is configured to function as a switch by changing capacitance to increase or decrease current flow. (fig. 1, 5-6, page 2, par [0021-0024]), Since changing capacitance to increase or decrease that is slope of changing capacitance.
 But Huang does not mention determining whether a look-up table is available.
	However, Spears teaches determining whether a look-up table is available, for generating and using a look-up table relating a plurality of complex reflection coefficients to a plurality of matched states for a tunable matching network.  In one embodiment, typical steps of the methods include measuring a plurality of complex reflection coefficients resulting from a plurality of impedance loads while the 
tunable matching network is in a predetermined state, determining a plurality of matched states for the plurality of impedance loads, with a matched state determined for each of the plurality of impedance loads, and providing the determined matched states in a look-up table/slope look-up table, with  (fig. 1, 4-6, page 1-3, par [0007, 0011, 0031-0032]);  either 
Spears teaches: a) reviewing (lookup/search algorithm/run through) the slope look-up table (400) for a third DVC state (steps) to measure (fig. 4-6, page 1-3, par [0007, 0010, 0024, 0031-0032, 0036]) (see lookup the DAC setting 402 in table 400 that corresponds to that reflection coefficient, and take a large first tuning step.  The first tuning step can be improved by interpolating between table entries, a look-up table relating a set of measured parameters to a set of matched states for a tunable matching network, including the steps of measuring a set of parameters associated with a plurality of impedance loads while the tunable matching network is in a predetermined state).

 Or b).
Huang teaches: b) changing the DVC state to the third DVC state (fig. 1, page par [0022-0023, 0025]) (see changing of capacitance of tunable capacitor such as DVC 108 in FIG. 1, in changing a resonant mode of the antenna, monitoring antenna performance includes measuring antenna impedance by comparing the forward and reverse signal from a transmitter to calculate antenna impedance, using a capacitive sensor to sense human body loading at the antenna high impedance location to determine how antenna performance is affected, a change in impedance combined with a change in orientation of the device can indicate the device is being held by a user, thus changing antenna performance. ); 
measuring the reflection coefficient of the device at the third DVC state (fig. 1, page par [0022-0023, 0025, 0028, 0032]) (see impedance measuring sensors or circuits, light proximity sensors, capacity proximity sensors, orientation sensors, or some combination thereof.  Other types of sensors can be used without departing from the scope of the present subject matter.  When a sensed parameter indicative of antenna performance drops below a programmable threshold (for example, when impedance due to a human hand is detected) due to proximity or contact with a user); 
calculating reflection coefficients for all unmeasured DVC states (fig. 1, page par [0022]) (see calculating the reflection coefficient will indicate a load change to antenna); and 
selecting a desired DVC state (fig. 1, page 1, par [0006]) (see configured to monitor performance of the antenna using information received from the sensor and when antenna performance drops below a 
programmable threshold, such as due to proximity or contact with a user, the processor actuates the circuit component to change a location of the high impedance portion of the antenna to reduce the effects of the proximity or contact with the user). 

Or b).
Spears teaches: b) changing the DVC state to the third DVC state (page 1, par [0005]) (see the impedance for any changed conditions, AIMMs may take up to 20 iterative steps to converge on the best impedance match ).
measuring the reflection coefficient of the device at the third DVC state  (page 1, par [0007]) (see measuring a plurality of complex reflection coefficients resulting from a plurality of impedance loads while the tunable matching network is in a predetermined state, determining a plurality of matched states for the plurality of impedance loads).
calculating reflection coefficients for all unmeasured (the best first guess) DVC states (page 1-3  par [0008, 0019, 0031-0032]) (see the measured complex reflection coefficients and the determined matching states into a set of complex reflection coefficients with predetermined step sizes, the magnitude, phase and band information will then be used to calculate the index of the look-up table that represents the best first guess for the first tuning step, and ).
selecting a desired DVC state (page 1, par [0008]) (see selecting the predetermined state used in measuring the complex reflection coefficients).

Noted: OR: only one need to show:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Huang with Spears, in order to provide the determined matched states as a look-up table.  The set of measured parameters may be selected from the 
group consisting of complex reflection coefficients, current drain, incident power, reflected power, control setting of the tunable matching network faster and easier (see suggested by Spears on page 1, par [0010]).

Regarding claim 12, Huang teaches a method, comprising: measuring the reflection coefficient of a device (mobile communication device (fig. 1)) at a first DVC state DVC (108) state (fig. 1, page 2, par [0020-0021]) (see A digital variable capacitor 108 connects the antenna to ground plane 110, and a matching network 112 interfaces with the antenna at the feed point 106, tunable capacitor(s), and the state of the switch or tunable capacitor changes as antenna load changes);  
measuring the reflection coefficient of the device at a second DVC state (fig. 1, page 2, par [0021-0023]) (see measuring antenna impedance by comparing the forward and reverse signal from a transmitter to calculate antenna impedance, using a capacitive sensor to sense human body loading at the antenna high impedance location to determine how antenna performance is affected, using a proximity sensor to sense proximity of a user and deriving the load condition and the resulting change in antenna 
performance, and/or using an orientation sensor with the proximity sensor to derive antenna performance when held by a user, and a change of antenna impedance measured by calculating the reflection coefficient will indicate a load change to antenna, and a large deviation from the matched impedance target (50 ohms typically) will indicate the high impedance point is loaded by human body or other low impedance material (such as the "death grip"));  
measuring the reflection coefficient of the device at the third DVC state (fig. 1, page par [0022-0023, 0025]) (see changing of capacitance of tunable capacitor such as DVC 108 in FIG. 1, in changing a resonant mode of the antenna, monitoring antenna performance includes measuring antenna impedance by comparing the forward and reverse signal from a transmitter to calculate antenna impedance, using a capacitive sensor to sense human body loading at the antenna high impedance location to determine how antenna performance is affected, a change in impedance combined with a change in orientation of the device can indicate the device is being held by a user, thus changing antenna performance. );  
calculating reflection coefficients for all unmeasured DVC states (fig. 1, page par [0022]) (see calculating the reflection coefficient will indicate a load change to antenna); and 
selecting a desired DVC state (fig. 1, page 1, par [0006]) (see configured to monitor performance of the antenna using information received from the sensor and when antenna performance drops below a 
programmable threshold, such as due to proximity or contact with a user, the processor actuates the circuit component to change a location of the high impedance portion of the antenna to reduce the effects of the proximity or contact with the user). 
Huang teaches the aperture tunable antenna includes switch(es) or tunable capacitor(s), and the state of the switch or tunable capacitor changes as antenna load changes.  The switches or tunable capacitors are placed and actuated such that when the human body is placed at an antenna high impedance 
location, the switch state or tunable capacitance value changes the high impedance location so that the human body is no longer loading the high impedance location of antenna, the tunable capacitor is configured to function as a switch by changing capacitance to increase or decrease current flow. (fig. 1, 5-6, page 2, par [0021-0024]), Since changing capacitance to increase or decrease that is slope of changing capacitance.
 But Huang does not mention a look-up table.
	However, Spears teaches a look-up table, for generating and using a look-up table relating a plurality of complex reflection coefficients to a plurality of matched states for a tunable matching network.  In one embodiment, typical steps of the methods include measuring a plurality of complex reflection coefficients resulting from a plurality of impedance loads while the tunable matching network is in a predetermined state, determining a plurality of matched states for the plurality of impedance loads, with a matched state determined for each of the plurality of impedance loads, and providing the determined matched states in a look-up table/slope look-up table, with  (fig. 1, 4-6, page 1-3, par [0007, 0011, 0031-0032]);  either 
Spears also teaches reviewing (lookup/search algorithm/run through) the slope look-up table (400) for a third DVC state (steps) to measure (fig. 4-6, page 1-3, par [0007, 0010, 0024, 0031-0032, 0036]) (see lookup the DAC setting 402 in table 400 that corresponds to that reflection coefficient, and take a large first tuning step.  The first tuning step can be improved by interpolating between table entries, a look-up table relating a set of measured parameters to a set of matched states for a tunable matching network, including the steps of measuring a set of parameters associated with a plurality of impedance loads while the tunable matching network is in a predetermined state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Huang with Spears, in order to provide the determined matched states as a look-up table.  The set of measured parameters may be selected from the 
group consisting of complex reflection coefficients, current drain, incident power, reflected power, control setting of the tunable matching network faster and easier (see suggested by Spears on page 1, par [0010]).

Regarding claim 16, Huang teaches a method, comprising: measuring the reflection coefficient of a device (mobile communication device (fig. 1)) at a first DVC state (108) state (fig. 1, page 2, par [0020-0021]) (see A digital variable capacitor 108 connects the antenna to ground plane 110, and a matching network 112 interfaces with the antenna at the feed point 106, tunable capacitor(s), and the state of the switch or tunable capacitor changes as antenna load changes);  
measuring the reflection coefficient of the device at a second DVC state (fig. 1, page 2, par [0021-0023]) (see measuring antenna impedance by comparing the forward and reverse signal from a transmitter to calculate antenna impedance, using a capacitive sensor to sense human body loading at the antenna high impedance location to determine how antenna performance is affected, using a proximity sensor to sense proximity of a user and deriving the load condition and the resulting change in antenna 
performance, and/or using an orientation sensor with the proximity sensor to derive antenna performance when held by a user, and a change of antenna impedance measured by calculating the reflection coefficient will indicate a load change to antenna, and a large deviation from the matched impedance target (50 ohms typically) will indicate the high impedance point is loaded by human body or other low impedance material (such as the "death grip"));  
changing (tuning/tunable) the DVC state to a third DVC state (fig. 1, page 2, par [0020-0023, 0025]) (see changing of capacitance of tunable capacitor such as DVC 108 in FIG. 1,tunable capacitance value changes the high impedance location, and changing a resonant mode of the antenna, change in impedance combined with a change in orientation of the device can indicate the device is being held by a user, thus changing antenna performance, tunable capacitor changes as antenna load changes. ); 
measuring the reflection coefficient of the device at the third DVC state (fig. 1, page par [0022-0023, 0025, 0028, 0032]) (see impedance measuring sensors or circuits, light proximity sensors, capacity proximity sensors, orientation sensors, or some combination thereof.  Other types of sensors can be used without departing from the scope of the present subject matter.  When a sensed parameter indicative of antenna performance drops below a programmable threshold (for example, when impedance due to a human hand is detected) due to proximity or contact with a user); 
calculating reflection coefficients for all unmeasured DVC states (fig. 1, page par [0022]) (see calculating the reflection coefficient will indicate a load change to antenna); and 
Huang teaches selecting a desired DVC state. That is configured to monitor performance of the antenna using information received from the sensor and when antenna performance drops below a programmable threshold, such as due to proximity or contact with a user, the processor actuates the circuit component to change a location of the high impedance portion of the antenna to reduce the effects of the proximity or contact with the user (fig. 1, page 1, par [0006]); that is or obvious to selecting a desired DVC state.
However, Spears teaches a look-up table, for generating and using a look-up table relating a plurality of complex reflection coefficients to a plurality of matched states for a tunable matching network.  In one embodiment, typical steps of the methods include measuring a plurality of complex reflection coefficients resulting from a plurality of impedance loads while the tunable matching network is in a predetermined state, determining a plurality of matched states for the plurality of impedance loads, with a matched state determined for each of the plurality of impedance loads, and providing the determined matched states in a look-up table/slope look-up table, with  (fig. 1, 4-6, page 1-3, par [0007, 0011, 0031-0032]); And
Spears teaches selecting a desired DVC state (page 1, par [0008]) (see selecting the predetermined state used in measuring the complex reflection coefficients).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Huang with Spears, in order to provide the determined matched states as a look-up table.  The set of measured parameters may be selected from the 
group consisting of complex reflection coefficients, current drain, incident power, reflected power, control setting of the tunable matching network faster and easier (see suggested by Spears on page 1, par [0010]).

Regarding claim 2, Huang teaches the detecting comprises detecting an increase in the reflection coefficient (fig. 1, page 2, par [0022-0023, 0025, 0028])
 (see a user's hand has been detected near location 308, causing a switch to close, or changing of capacitance of tunable capacitor such as DVC 108 in FIG. 1, a change of antenna impedance measured by calculating the reflection coefficient will indicate a load change to antenna, and a large deviation from the matched impedance target (50 ohms typically) will indicate the high impedance point is loaded by human body or other low impedance material (such as the "death grip"). a reflection coefficient at the directional coupler by comparing the amplitude and phase relation between the forward and reverse signal, and by sensing the impedance change caused by the user's hand and then electrically shorting the first high impedance location by closing the switch or increasing capacitance at 308 ).  
 
Regarding claim 3, Huang teaches the detecting comprises detecting a decrease (reduce) in the reflection coefficient (effects) (fig. 1, page 1-2, par [0006, 0022]) (see change a location of the high impedance portion of the antenna to reduce the effects of the proximity or contact with the user, and a change of antenna impedance measured by calculating the reflection coefficient will indicate a 
load change to antenna). 
 
Regarding claim 4, Spears teaches the determining comprises determining that a slope look-up table is available ((fig. 1, 4-6, page 1-3, par [0007, 0011, 0031-0032]) 
(see look-up table, for generating and using a look-up table relating a plurality of complex reflection coefficients to a plurality of matched states for a tunable matching network.  In one embodiment, typical steps of the methods include measuring a plurality of complex reflection coefficients resulting from a plurality of impedance loads while the tunable matching network is in a predetermined state, determining a plurality of matched states for the plurality of impedance loads, with a matched state determined for each of the plurality of impedance loads, and providing the determined matched states in a look-up table/slope look-up table).
 
Regarding claim 5, Spears teaches reviewing (lookup/search algorithm/run through) the slope look-up table for the third DVC state (steps) to measure (fig. 4-6, page 1-3, par [0007, 0010, 0024, 0031-0032, 0036]) (see lookup the DAC setting 402 in table 400 that corresponds to that reflection coefficient, and take a large first tuning step.  The first tuning step can be improved by interpolating between table entries, a look-up table relating a set of measured parameters to a set of matched states for a tunable matching network, including the steps of measuring a set of parameters associated with a plurality of impedance loads while the tunable matching network is in a predetermined state).

Regarding claims 6 and 18, Spears teaches the determining comprises determining that a 
slope look-up table is not available (fig. 4-6, page 3, par [0028, 0030-0031]) (see the index information would not need to be stored in the table, and setting 402 in table 400 that corresponds to that reflection 
coefficient, and take a large first tuning step.  The first tuning step can be improved by interpolating between table entries, and time mask specifications do not allow for a full step.).

Regarding claims 7 and 19, Spears teaches changing the DVC state to the third DVC state (page 1, par [0005]) (see the impedance for any changed conditions, AIMMs may take up to 20 iterative steps to converge on the best impedance match ).
Or/and
see Huang teaches changing (tuning/tunable) the DVC state to a third DVC state (fig. 1, page 2, par [0020-0023, 0025]) (see changing of capacitance of tunable capacitor such as DVC 108 in FIG. 1,tunable capacitance value changes the high impedance location, and changing a resonant mode of the antenna, change in impedance combined with a change in orientation of the device can indicate the device is being held by a user, thus changing antenna performance, tunable capacitor changes as antenna load changes. ). 
 
Regarding claims 8 and 20, Huang teaches changing the DVC state comprises increasing the capacitance (fig. 1, page 2, par [0020-0023, 0025]) (see changing of capacitance of tunable capacitor such as DVC 108 in FIG. 1,tunable capacitance value changes the high impedance location, and changing a resonant mode of the antenna, change in impedance combined with a change in orientation of the device can indicate the device is being held by a user, thus changing antenna performance, tunable capacitor changes as antenna load changes, the tunable capacitor is configured to function as a switch by changing capacitance to increase or decrease ). 
 
Regarding claim 9, Huang teaches changing the DVC state to the second DVC state comprises increasing the capacitance (fig. 1, page 2, par [0020-0023, 0025]) (see changing of capacitance of tunable capacitor such as DVC 108 in FIG. 1,tunable capacitance value changes the high impedance location, and changing a resonant mode of the antenna, change in impedance combined with a change in orientation of the device can indicate the device is being held by a user, thus changing antenna performance, tunable capacitor changes as antenna load changes, the tunable capacitor is configured to function as a switch by changing capacitance to increase or decrease ). 

Regarding claims 10 and 21, Huang teaches changing the DVC state comprises decreasing the capacitance (fig. 1, page 2, par [0020-0023, 0025]) (see changing of capacitance of tunable capacitor such as DVC 108 in FIG. 1,tunable capacitance value changes the high impedance location, and changing a resonant mode of the antenna, change in impedance combined with a change in orientation of the device can indicate the device is being held by a user, thus changing antenna performance, tunable capacitor changes as antenna load changes, the tunable capacitor is configured to function as a switch by changing capacitance to increase or decrease ). 
 
Regarding claim 11, Huang teaches changing the DVC state to the second DVC state comprises decreasing the capacitance (fig. 1, page 2, par [0020-0023, 0025]) (see changing of capacitance of tunable capacitor such as DVC 108 in FIG. 1,tunable capacitance value changes the high impedance location, and changing a resonant mode of the antenna, change in impedance combined with a change in orientation of the device can indicate the device is being held by a user, thus changing antenna performance, tunable capacitor changes as antenna load changes, the tunable capacitor is configured to function as a switch by changing capacitance to increase or decrease ). 

 	Regarding claim 13, Huang teaches no change (no longer loading/ maintaining) in the reflection coefficient is detected between the reflection coefficient at a first DVC state and the reflection coefficient at a second DVC state (fig. 1, page 2, par [0021]) (see the human body is no longer loading the high impedance location of antenna, while maintaining the antenna resonance frequency). 
 
Regarding claim 14, Spears teaches determining that a slope look-up table is available (fig. 1, 4-6, page 1-3, par [0007, 0011, 0031-0032]),
(see a look-up table, for generating and using a look-up table relating a plurality of complex reflection coefficients to a plurality of matched states for a tunable matching network.  In one embodiment, typical steps of the methods include measuring a plurality of complex reflection coefficients resulting from a plurality of impedance loads while the tunable matching network is in a predetermined state, determining a plurality of matched states for the plurality of impedance loads, with a matched state determined for each of the plurality of impedance loads, and providing the determined matched states in a look-up table/slope look-up table).

Regarding claim 15, Spears teaches reviewing (lookup/search algorithm/run through) the slope look-up table (400) for a third DVC state (steps) to measure (fig. 4-6, page 1-3, par [0007, 0010, 0024, 0031-0032, 0036]) 
(see lookup the DAC setting 402 in table 400 that corresponds to that reflection coefficient, and take a large first tuning step.  The first tuning step can be improved by interpolating between table entries, a look-up table relating a set of measured parameters to a set of matched states for a tunable matching network, including the steps of measuring a set of parameters associated with a plurality of impedance loads while the tunable matching network is in a predetermined state)

Regarding claim 17, Huang teaches no change (no longer loading/ maintaining) in capacitance is detected between measuring the capacitance to obtain the first DVC state and measuring the capacitance in a second DVC state (fig. 1, page 2, par [0021]) (see the human body is no longer loading the high impedance location of antenna, while maintaining the antenna resonance frequency ). 

 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                         February 7, 2022